 26DECISIONSOF NATIONALLABOR RELATIONS BOARDCOURIERPOSTPUBLISHINGCOMPANY, D/B/ARADIO STATION KHMOandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCALUNION No. 1272, A. F. L.Cases Nos. 14-CA-638 and 14-CA-683.January 7,1953Decision and OrderOn May 21, 1952, Trial Examiner Stephen S. Bean issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin thesecases,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modification.On May 29, 1951, the Union filed charges in Case No. 14-CA-638,alleging that the Respondent had violated Section 8 (a) (1), (3), and(4) of the Act: (a) By engaging in acts of surveillance of WarrenHewitt, bychanging the mannerin which Warren Hewitt reportedhis work time, by reducing his wages, by ordering Warren Hewittto leave thepermisesof Respondent's radio station except duringperiods of scheduled employment and thereby effecting a reduction inhis wage payments, and by discharging Warren Hewitt on or aboutMay 21, 1951,because ofhis activity on behalf of the Union andbecause hegave testimony in a representation proceeding conductedby the Board on April 5, 6, and 7, 1951, which involved employees of1 The GeneralCounsel exceptedto the TrialExaminer's ruling which excluded as ex-hibits theRespondent'sbriefs in two earlier representation cases(14-RC-1331 and14-RC-1491) Involving employees of the Respondent.The General Counsel contended thatstatements in these briefs which tended to show inconsistencies in the Respondent's posi-tion withrespect to the supervisory status of Harvey and Hoenes were relevant in con-nection with the allegations in the complaint that the Respondent clothed Harvey withsupervisory authorityand withdrewsuch authorityfrom Hoenes for the purpose of de-stroying the Union'smajority status.We find thatthe Trial Examiner committed noprejudicialerror in excluding these documents as they would not have altered the conclu-sions reached herein.Pursuant to the provisionsof Section3 (b) of the Act, theBoard has delegated itspowers in connection with this caseto a three-member panel[Members Houston, Styles,and Peterson].102 NLRB No. 4. RADIOSTATION KHMO27the Respondent; (b) by interrogating its employees in connectionwith their union activity; and (c) by threatening to install timecardsin the event the employees selected a representative for purposes ofcollective bargaining.On July 12, 1951, the parties entered into a settlement agreement,pursuant to which the Respondent agreed,inter alia,that it would"make whole any alleged discriminatee under Charge #14-CA-638and who is no longer interested in further employment," and, further,that it would "not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employeebecause of membership in or activity on behalf" of the Union.OnJuly 18, 1951, the Regional Director for the Fourteenth Region ap-proved the withdrawal of the charge.The file in Case No. 14-CA-638was closed on July 30,1951.On October 18,1951, the Union filed a charge in Case No. 14-CA-683in which it alleged that the Respondent had committed certain unfairlabor practices.On November 6, 1951, the Union amended its chargeof October 18.The charge, as amended, alleged that the Respondenthad violated Section 8 (a) (1), (3), and (4) of the Act: (a) By dis-charging Robert Hewitt, a brother of Warren Hewitt, on October 13,1951, because of his activity on behalf of the Union and because hegave testimony in a representation proceeding conducted by the Boardon September 12, 13, and 14, 1951, involving employees of the Re-spondent; (b) by reducing the compensation of Pat Harvey and JamesHildebrand through reduction of their hours of employment becauseof their activity on behalf of the Union; and (c) by clothing PatHarvey with supervisory authority over one employee for the purposeof destroying the Union's majority representation status.On March 4, 1952, the Regional Director advised the Respondentthat the new charge, as amended, alleging unfair labor practices com-mitted subsequent to the settlement agreement, were found to possesssufficientmerit to warrant setting aside that agreement, and thatapproval of the withdrawal of the original charge would be set asideand the matter reopened.On March 5, 1952, the General Counselissued his complaint in Case No. 14-CA-683, alleging violations ofthe Act which had been set forth in the charge filed in Case No.14-CA-638 as well as in the charge filed in Case No. 14-CA-683, asamended.The Trial Examiner held that, although Section 10 (b) of theAct would not preclude the Board from going behind the settlementagreement and reactivating the original charge, such a course shouldnot be followed in this case, apparently because the complaint, asamended at the hearing, alleged the commission of unfair labor prac- 28DECISIONSOF NATIONALLABOR RELATIONS BOARDtices which occurred more than 6 months prior to the new charges,2and because "the complaint alleges the commission of, and the evi-dence at the hearing related to the commission of purported unfairlabor practices of a different type and character from, and not an[sic]continuation of, those charged previously."The GeneralCounsel has excepted to this ruling.It is well established that where, after the execution of a settlementagreement, unfair labor practices occur which violate that agreement,the Board will go behind the agreement and litigate the presettlementas well as the postsettlement violations,3 for the reason that it is a"salutary policy to protect parties to a settlement agreement againstviolations of the agreement."-'Where alleged postsettlement viola-tions are brought to its attention, the Board is not precluded by Section10 (b) of the Act from processing the unfair labor practices allegedin the presettlement charge, notwithstanding such violations occurredmore than 6 months before the filing of the postsettlement charge sIn such cases, the effect of the settlement agreement in bringing to ahalt the Board's investigatory processes is dissipated, and any apparentunfair labor practices revealed by the investigation of the originalcharge, if they occurred within 6 months of the original charge, becomecognizable by the Board and may be included in the complaint.The record in the instant proceeding discloses that Warren Hewittwas discriminatorily discharged by the Respondent on May 21, 1951,approximately 1 month after he assisted counsel for the Union bygiving testimony in a representation proceeding involving employeesof the Respondent.By virtue of the settlement agreement which theRespondent executed on July 12, 1951, the Respondent agreed "notto discriminate in regard to hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in or activity on behalf" of the Union.However, on3In this connection,the Trial Examiner observedthatthe complaint alleged the com-mission of unfair labor practices as early asapproximately14 months previous to the filingof the complaint,10 months prior to the filing of the new charge, and 7 months beforethe executionof the settlement agreement.YWallace Corporation,323 U.S 248(1944).4 SeeInyo LumberCompany,98NLRB 984.7Mundet Cork Corporation and Insulation Contractors of Southern Californ4a, Inc.,96 NLRB 1142.In supportof his conclusionthat the allegationsof the complaint relating to the pre-settlement charge shouldbe dismissed as involvingunfair labor practicescommitted morethan 6 monthsprior to thefiling of thepostsettlement charge, theTrial Examiner relieduponInyo Lumber Company, supra,andOlin Industries,97 NLRB 130.These cases areinapposite.In theInyodecision, the Boardheld thatit wouldnot lookbehind a settlementagreementand reactivatethe originalcharges where the Unionwaited some 9 months afterthe acts complained of in filing amended charges and where"nothing appears in therecord toexplain or mitigatethat delay."InOlin Industries,the issueinvolved thereinstatement of a chargewhichhad been withdrawnby a "WithdrawalRequest form,"and did not involve the reactivation of presettlement charges. RADIO STATION KHMO29October 13, Robert Hewitt, a brother of Warren, was dischargedunder almost identical circumstances.We are therefore convincedthat the discharge of Robert Hewitt, which the Trial Examiner foundto be discriminatory, constituted a repudiation of the Respondent'sagreement to refrain from discriminating against its employees be-cause of their activities on behalf of the Union. In our opinion, theRespondent thereby dissipated the effect of the settlement agreement.As a result, the allegations in the complaint relating to apparentunfair labor practices uncovered by investigation of the originalcharge were properly before the Trial Examiner, notwithstandingthe fact that some of the acts there charged antedated the filing of thenew charge by more than 6 months, or the fact that some of theseacts differed in character from those alleged in the new charge.However, evidence with respect to the unfair labor practices allegedin the original charge was not fully adduced at the hearing; findingsmade herein with respect to whether or not these alleged unfair laborpractices occurred would not afford the parties an opportunity toexcept thereto ; and findings that the alleged violations occurred, ifmade, would not alter the scope of the Order in this Case.,We shalltherefore affirm the result reached by the Trial Examiner in dismissingthe allegations in the complaint based upon the original charge, butnot his reasons therefor.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Courier Post PublishingCompany, d/b/a Radio Station KHMO, Hannibal, Missouri, its of-ficers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, Local Union No. 1272, A. F. L., or any other labororganization of its employees, by discharging or refusing to reinstateany of its employees, or by discriminating in any manner in regard totheir hire or tenure of employment or any term or condition ofemployment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Brotherhoodof ElectricalWorkers, Local Union No. 1272, A. F. L., or any otherThe record in this case discloses that on July 13, 1951,a day after the execution ofthe settlement agreement,Warren Hewitt acknowledged receipt of a certain sum fromthe Respondent in satisfaction of all claima against the Respondent arising out of hisdiscriminatory discharge,and indicated that he did not desire further employment withthe Respondent.Therefore,we shall not order reinstatement or back pay for him. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to re-frain from any or all of such activities, except to the extent that suchright might be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert Hewitt immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole inthe manner set forth in the section of the Intermediate Report en-titled "The Remedy" for any loss of pay he may have suffered byreason of the Respondent's discrimination against him.'(b)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, timecards, personnel records, and allother records necessary to analyze the amounts of back pay due underthe terms of this Order.(c)Post at its office in Hannibal, Missouri, copies of the notice at-tached hereto and marked "Appendix A." a Copies of said notice,to be furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon the re-ceipt thereof, and be maintained by it for a period of at least sixty(60) consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fourteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the allegations of the complaint, insofaras they allege that the Respondent: (1) Discriminated against JamesC. Hildebrand and Pat Harvey in regard to their terms and condi-tions of employment by reducing the number of work hours assigned9We have been administratively advised that, on or about June 3, 1952, the Respondent,without waiving its exceptions as to this issue, sent a telegram addressed to RobertHewitt at radio station KTFV, Texarkana, Texas, in which he was offered "immediate andfull reinstatement to his former or substantially equivalent position," but which made noreference to back pay.However, we have not been advised as to whether or not RobertHewitt received this telegram.Under the circumstances, therefore, we have ordered, theRespondent to take appropriate action to remedy its unfair labor practices.6 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." RADIO STATION KHMO31them; (2) discriminatorily dischargedWarren Hewitt and failedand refused to reinstate him in violation of Section 8 (a) (3) and (1)of the Act; (3) interrogated its employees concerning their unionactivities or threatened or warned them to refrain from becomingmembers of the Union; and (4) extended supervisory authority toPat Harvey and withdrew supervisory authority from Gene Hoenesfor the purpose of undermining the Union's majority, be, and theyhereby are, dismissed.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis consolidated complaint is based upon two charges and an amendment tothe second charge filed by International Brotherhood of Electrical Workers, LocalNo. 1272, A. F. L, herein called the Union, against Courier Post Publishing Com-pany, d/b/a Radio Station KHMO, herein called the Respondent. The complaintissued on March 5, 1952, by the General Counsel of the National Labor RelationsBoard, herein called the General Counsel and the Board, respectively, by theRegional Director for the Fourteenth Region (St. Louis,Missouri), as amendedat the hearing, alleges that Respondent (1) beginning about January 15, 1951,and on divers dates thereafter, by various acts interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7 of the Actin violation of Section 8 (a) (1) thereof, and (2) discharged two named em-ployees and has since failed and refused to reinstate them because they joined orassistedthe Union or engaged in concerted activities with other employees forthe purposes of collectivebargainingor other mutual aid or protection, in violationof Section 8 (a) (1) and (3) of the Act.Respondent's answer admits the allegations as to the nature of its businessbut denies the allegations of unfair labor practices.Copies of the charges, the complaint, and a notice of the order consolidatingcases and of hearing were duly served upon all parties.Pursuant to notice, a hearing was held at Hannibal, Missouri, from March 24to March 26, 1952, before Stephen S. Bean, the undersigned duly designated TrialExaminer.The General Counsel, the Respondent, and Union were representedby counsel.All parties participated and were afforded opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.Oral argument was waived but the General Counsel and the Respondenthave filed briefs.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTRespondent is, and has been at all times material to the issues in this case, acorporation duly organized under and existing by virtue of the laws of the Stateof Missouri, with a principal office and broadcasting facilities located at Hannibal,Missouri, where it is engaged in the operation of radio station KHMO under alicense issued by the Federal Communications Commission. Radio station KHMOoperates on an assigned frequency of 1070 kilocycles with a power of 5,000 wattsduring daylight hours, and 1,000 watts during the nondaylight hours. Thereception area of radio station KHMO includes portions of the States of Illinois 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Missouri.Respondent in the course and conduct of its business operationsbroadcasts daily from its Hannibal, Missouri, station, commercial and other pro-grams supplied by the Mutual Broadcasting Company as a part of a nationwidehookup over long distance lines of the American Telephone and Telegraph Com-pany.Radio station KHMO procures its music from Lang-Worth Feature Pro-grams, Inc., or RCA Thesaurus Transcription Libraries, utilizes the wire servicesof the Associated Press News Service, and pays copyright royalties to BroadcastMusic, Inc. (B. M. I.) and American Society of Composers, Authors, and Pub-lishers (ASCAP).During the period of 12 months preceding March 5, 1952,Respondent sold radio advertising valued in excess of $100,000, of which 25 per-cent was sold to national or regional advertisers located outside the State ofMissouri.Respondent admits and I find that it is engaged in commerce withinthe meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local Union No. 1272, A. F. L.,is a labor organization admitting to membership employees of the Respondent.III.THEALLEGED UNFAIRLABOR PRACTICESA. IntroductionOn May 29, 1951, the Union filed original charges that Respondent had violatedSection 8 (a) (1), (3), and (4) of the Act by certain conduct on or about May15 and 21, 1951, since April 7, 1951, and on other unstated dates.On July 12,1951, the parties entered into a settlement agreement which providedinter alia-Contingent upon compliance with the terms and provisions hereof,no furtheraction shall be taken in the above case.The Union requests the withdrawalof the charge in this matter, such withdrawal to become effective when theRegional Director is satisfied that the provisions of this Agreementhave beencarried out.On July 18, 1951, the Regional Director approved the withdrawal of the chargeand on July 30, 1951, the file was closed.On October 18, 1951, the Union filednew chargesallegingunfair labor practices on or about October 1 and October 13,1951.On November 6, 1951, the Union amended its charge of October 18, 1951, bythe addition of allegations that on or about November 1, 1951, Respondent hadviolated Section 8 (a) (1) and (3) of the Act.On March 4, 1952, the Acting Regional Director advised Respondent that thecharge of the unfair labor practices committed after the settlementagreementof July 12, 1951, had been considered and found by him to have sufficient merit towarrant setting aside approval of the agreement and that therefore the approvalof the withdrawal of the chargeis setaside and the matter reopened for furtherprocessing.On March 5, 1952, as above stated, the General Counsel issued hiscomplaint in general based upon the original, and the new charge and its amend-ment, and also upon unfair labor practices alleged to have been committed attimes not definitely referred to in any of the charges ; to wit, on or about Janu-ary 15, 1951 (by amendment on March 24, 1952, to the complaint, from April 1,1951),on orabout July 1, 1951, on or about September 1, 1951, and on or aboutSeptember 8, 1951.The complaint did not specifically allege that the settlement agreement hadbeen violated by Respondent.It has beena well-established Board policy, sanctioned by the courts, thatwhere unfairlabor practices occur after the execution of a settlement agreement, RADIO STATION BHMO33the Board may go behind the settlement agreement and litigate the presettlementas well as the postsettlement violations.'The Board's investigatory processes, having been set in motion by the filing ofthe original charges, were halted by the execution of the settlement agreement.Thereafter, the Union filed new charges which alleged no violation of the Actbefore the execution of the settlement agreement.Four and one half monthslater, on the day after the Acting Regional Director had set aside the approvalof the withdrawal of the original charges and reopened the matter "for furtherprocessing," the General Counsel filed his complaint alleging as amended,interalia,the commission of unfair labor practices as early as approximately 14months previously, 10 months prior to the filing of the new charge, and 7 monthsbefore the execution of the settlement agreement. In general, the complaintalleges the commission of, and the evidence at the hearing related to the com-missionof purported unfair labor practices of a different type and characterfrom, and not a continuation of, those charged previously.For examples, amongthe bases of the original charge were acts of surveillance, changing the mannerof reporting time, ordering an employee to leave premises except during periodsof scheduled employment, threatening the installation of timecards, and theadoption of other restrictive measures, none of which conduct constituted a basisfor the new or its amended charge or was alleged in the complaint.Section 10 (b) of the Act would not preclude the Board from reactivating theoriginal charges when the postsettlement violations were brought to its atten-tion.However, such a course is not suitable in every case and in my viewshould not be followed here.It isnot only a salutary policy to protect parties to a settlement agreementbut it is equally desirable to encourage settlement agreements.A party chargedwith violations of the Act would be discouraged from entering into such an agree-ment if it were to be held, in the absence of unusual circumstances of a characterwhich does not appear here, that charges may be reactivated regardless of theaction of a Regional Director in once approving a request for their withdrawal.Under the circumstances here, and cognizant of the policies discussed above,I find that the original charges should not have been reactivated,' and I shallrecommendthat the allegations based thereon,8 as well as those premised uponevents occurring before the date of the settlement agreement, be dismissed.Accordingly, I shall make no unfair labor practice findings with respect to thealleged unlawful discharge of Warren Hewitt on May 21, 1951, or the interroga-tions,threats,and warningsasserted to have occurred on dates prior to July 12,1951.The remaining allegations of the complaint require consideration and willbe taken up in order.'Wallace Corporation,323 U.S. 248(1944).Ingo Lumber Company,98 NLRB 984; SeeOlin Industries,97NLRB 130.'This finding does not imply,however,that no consideration is to be given,by way ofbackground, to conduct occurring before April 19, 1951 (6 months prior to the date ofservice of the charge dated October 18, 1951),which may throw light upon the meaningand nature of conduct within the 6-month period which might otherwise be obscure andambiguous whenviewed inisolation.Axelson Manufacturing Company,88NLRB 761.' The reduction in number of work hours assigned to James C. Hildebrand and PatHarvey is alleged to have taken place "from on or about July 1,1951 to date"(March 5.1952).As there is no evidence that any such reduction was made between July 1 andJuly 12, 1951,my ultimate finding in respect to this feature of the case,limited to eventsoccurring from on or about July 12, 1951, to date, would not be affected even though Ihad not instructed myself that no findings concerning happenings taking place before July12, 1951,should be made.The interrogations of, and threats to, employees are alleged by the amendmentto par. VIIof the complaint to have occurred"from on or about January 15, 1951 to date." I amnot unmindful of the fact that similar conduct was set forth as part of the basis for the 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The alleged discriminatorydischarge of Robert Hewitt onor aboutOctober 13, 1951The last week of July 1950, Robert Hewitt was employed as an announcer byGene Hoenes the alleged subsequent withdrawal by Respondent from whom ofauthority to hire, discharge, and discipline other employees for the purpose ofhaving him included within the unit claimed by the Union to have been appro-priate, is alleged.He worked through October 27, 1951. In January 1951,Wayne W. Cribb, general manager of Respondent's radio station KHMO, calledHewitt into his office.Cribb asked him if he knew that the Union had filed arepresentation petition.Hewitt replied that he did. Cribb stated that he wasagainst unionsin a smallindustry such as a radio station and that any contractsannouncersmight get through a union might tie the announcers' hands.Whenhe employedannouncerJames Hildebrand shortly after the middle of February1951, Cribb asked him if he belonged to a union and told Hildebrand Respondentwas havinglabor trouble.In the latter part of January 1951, Cribb had askedPat Harvey, another announcer, if he knew anything about the Union's attemptto organize the announcers.At a formal representation hearing held on Sep-tember 12, 13, and 14, 1951 (Case No. 14-RC-1481, 97 NLRB No. 185), HewittassistedAlbert Rendlen, Esq., an attorney who appeared for the Union.On Saturday afternoon, October 13, 1951 (1 month after the close of theSeptember representation hearing), Hewitt was notified by Respondent's Com-mercial Manager Parker H. Cunningham that Cribb wanted to see him. Cun-ningham is assistant manager to Cribb and is, I find, a supervisor within themeaningof the Act. In the spring of 1951 Cunningham had told employeeWarren Hewitt (not to be confused with Robert Hewitt) that he was opposedto the way unions operated.Hewitt disagreed with him. Cunningham en-deavored to refute Hewitt's arguments in support of unions and told Hewitthe had been raised to get out of a job if he did not like it.About the same time,Cunningham had told Hewitt and employees Hildebrand and Kennon that ifthe Union came in a time clock would be installed.In the presence of Cunningham, Cribb, on October 13, told Hewitt that Re-spondent had suffered recent losses and that he was to be laid off.Hewitt askedCribb if the nonannouncing staff was to be reduced and Cribb replied in thenegative.Cribb stated that although Hewitt possessed greater seniority thanannouncers Kotkis, Drennan, and Hildebrand and the seniorityrule isgenerallya good thing to follow, it could not be applied in Hewitt's case ; that Hewitt wassingleand the three announcers having less seniority than he were marriedmen.Hewitt asked Cribb if it were possible to reduce his hours from the 45to 47 a week he was averaging to 40. Cribb replied that that would not takeup sufficient slack.To Hewitt's inquiry as to whether all the announcers couldnot be cut down to 40 hours a week in order to make up any losses, Cribb repliedthat such an arrangement would probably accomplish that result. Cribb thentold Hewitt that there would be available a 7 to 10 hour a week part-time joband asked him if he would accept it.Hewitt requested time to think it over,but Cribb insisted that Hewitt give him an immediate answer. Thereupon,original charge filed May 28,1951,and that these allegations thus stand on a differentfooting from the remaining allegations of the complaint.However, for the reasons, becauseof the circumstances,and in consideration of the policies, hereinbefore discussed, I am ofthe opinion that,under all the facts of this case, it is not required in order to effectuatethe policies of the Act that findings with respect to any interrogations or threats thatmay have been addressed or uttered to employees before July 12, 1951, be made.Therefore,I shall limit my consideration of this aspect of the case to events subsequent to July 12,1951. RADIO STATION KHMO35Hewitt stated he guessed he could not live on earnings based on 7 to 10 hoursof work a week. Cribb then inquired if that meant Hewitt would not accept apart-time job and, after Hewitt replied that he guessed it did, Cribb statedHewitt should consider he was being given 2 weeks' notice which would expireSaturday, October 27, 1951.On Tuesday morning, October 16, Hewitt told Cribbhe had reconsidered and wanted the part-time job.Cribb replied that he hadmade a commitment for that job and that Hewitt could not have it.Hewitt'semployment ended on October 27.On the credited testimony of Clifford Hemman, he, upon the suggestion ofHoenes that there was a possibility of part-time employment as announcerat Respondent's radio station, telephoned Cribb on either Tuesday, October 16,or Tuesday, October 23, and made an appointment to see him at 5 p. m. eitherThursday, October 18, or Thursday, October 25.At the stated time on one orthe other of these later dates, Hemman met Cribb at Respondent's station andwas hired.He went to work on a part-time job involving about 2 hours time5 evenings a week on either Monday, October 29, or Monday, November 5, 1951Hemman resigned about February 22, 1952.During the 4-week periods in 1951, set forth below, Respondent's revenueincome was in excess of that during equivalent periods in 1950 by the followingapproximate amounts :PeriodEndingAmountJanuary20----- -----------------------------------------------$3,600February 17----------------------------------------------------4,400March 17------------------------------------------------------5,800April 14--------------------------------------------------------7,000May12---------------------------------------------------------6,000June9---------------------------------------------------------6,100July7----------------------------------------------------------4,600August 4-------------------------------------------------------3,900September 1-----------------------------------------------------6,300September29----------------------------------------------------4,600December 22----------------------------------------------------1,500January 19,1952-------------------------------------------------900Respondent's revenue income for the 4-week period ending October 27, 1951,was $800 less than during the equivalent 1950 period and for the 4-week periodending November 24, 1951, was $1,000 less than during the equivalent 1950period.The next twoperiodsending December 22 and January 19, 1952, showedgains over equivalent periods a year earlier of $1,500 and $900 respectively.Respondent did not offer to reinstate Hewitt when its income revenue in-creased in December 1951 and January 1952, when Hemman resigned, or at anytime since.It is of no little significance,and Ican scarcely believe in the light of thepreviously alluded to expressions of opposition to the Union on the part ofCribb and Cunningham that it isa merecoincidence, that both Warren Hewittand Robert Hewitt were discharged by Respondent about a month to 6 weeksafter each took prominent parts in the two representation hearings!Although it was stated at the hearing that Respondent's payroll records disclosed thedate Hemman entered Respondent's employ, the records were not offered in evidence.Cribb testified that Warren Hewitt assisted counsel for the petitioner throughout thehearing in 14-RC-1331.This hearing was held on April 5,6, and 7,1951.On May 21,1951, Cribb wrote Warren Hewitt that on and after May 26, 1951, Respondent would nothave work for him until further notice. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDAs recently as April 7, 1951, Kotkis was a new employee who had not yetbeen assigned any duties in the control room and both he and Hildebrand wereless experienced announcers than Hewitt whose ability was extolled by Cribbon October 13, 1951.Cribb testified that he prided himself on having a groupof interchangeable announcers and that Respondent could not operate withouta flexible broadcasting staff.Yet he declined to accept Hewitt's suggestion(although to adopt it would have been an acceptance of standard practice in timesof poor business) that there be an apportioned cut in hours of all announcers,thereby reducing operating expenses to the point Cribb thought necessary inorder that Hewitt might be retained.Doubt is cast upon the motives actuating Respondent's resolution to cut costsonly at Hewitt's expense so precipitately upon its discovery that income wasfor the first time falling off after a prosperous period when it had enjoyed, upto the end of September 1951, an income of over $50,000 greater than duringthe same period in 1950, and before waiting to see whether the dropping offin October was likely to become permanent.As the situation developed, Respond-ent's income started to increase to a point above the level of a year earlierabout a month after Hewitt was laid off.It scarcely seems consonant with sound personnel policy that an employershould, at the firstsignof a possible recession, and before being able accuratelyto forecast the future, risk depriving itself of the services of an employee ofHewitt's worth.Even more inconsistent with normal principles of good man-agement is the action of an employer who once has laid off a valuable employeebecause of economic difficulties, which, though apprehended to be lasting, proveto be transitory, in failing to recall him either then or when his part-timesuccessor resigns.I find that Cribb's assertionthat he did not accept Hewitt's offer and requestof October 16 to continue working, even though on part time, because he hadmade a commitment to Hemman, is not the real reason for the refusal. As hasalready been found Hemman was not employed by Cribb until either October 18or 25, i. e., either 2 or 9 days after Cribb refused to allow Hewitt to continuein Respondent's employon anybasis.Furthermore,even if,arguendo,itwere afact that Hemman had been employed as early as by October 16 to start workon Monday, October 29, to fill a vacancy that was expected to then arise,it ismost difficult to believe that upon learning Hewitt had decided to con-tinue along, Cribb, if he had no ulterior motive, would not have notifiedHemman why the opening had become nonexistent.When taken in combination, such factors and incidents as Cribb's inquiriesof Hewitt, Harvey, Hildebrand, Allen, and Hoenes about union activities ; hisstatement that he was against unionsin a smallradio station; Hewitt's pos-sessionof more seniority than at least three other announcers who were notdischarged ; Cribb's unwillingness to apportion work by shortening the hoursof all the announcers constituting a flexible staff ; thesingling out of avaluable employee such as Hewitt for layoffat a time when economic need forpersonnel reduction was not definitely demonstrable ; the failureto recall himwhen it became or should have become apparent that economicconditions wereimproving or when his successor quit; and, thespuriousreason given Hewittfor not allowing him to continue working, when considered in the light ofHewitt's having been discharged (as was Warren Hewitt also dischargedshortly after he likewise participatedin a similar hearing) soon after he assistedthe Union's attorneyin a representation proceeding,all conspire to lead meto the conclusion that on or about October 13, 1951, and effective October 27,1951, Respondent discharged Robert Hewitt andthereafter failed and refused RADIO STATION KIIMO37to reinstate him for the reason that he joinedor assistedthe Union. I there-fore find that Respondent thereby committedunfair laborpracticeswithinthe meaning of Section 8 (a) (1) and (3) and Section 2 (6) and 7 of the Act.'C. The alleged discriminatory reduction in number of work hours assignedtoJames C. Hildebrand and Pat Harvey after July 12, 1951The General Counsel seems to have gone no further than to have impliedat the hearing that the facts contained in the following stipulation mightsupport this allegation.George Allen received ten cents per hour increase on April 29, 1951, andsince April 29, 1951, he has received fifteen cents per hour more than PatHarvey.George Allen was employed eight years ago by Radio StationKHMO, and he has been employed continuously since that time exceptfor two or three months.Hildebrand received a five cents per hour raiseon June 9, 1951, and since June 9, 1951, he has received fourteen centsper hour less than Pat Harvey.Hildebrand was employed by Radio Sta-tion KHMO on February 12, 1951. Gene Hoenes received a ten cents perhour raise on or about April 28, 1951, and since that time he has receivedtwenty cents more per hour than Harvey. Gene Hoeneshas been em-ployed by the station eleven years except for two years away at school,except during the summer months.Alexander Kotkis received nine centsper hour raise on August 11, 1951, and Kotkis has received since August11, 1951, nine cents more per hour than Harvey.Kotkis was employedby Radio Station KHMO on March 26, 1951.Whatever may be concluded from the fact that Allen, Kotkis, and particularlyHoenes were paid at higher hourly rates than Harvey, insofar as it relatesto the allegations (which will subsequently be discussed) that Harvey was pro-moted to, and Hoenes demoted from,the position of supervisor in an attemptto destroy the Union's majority, I am unable to discern anything in this stipu-* In arguing the point that Respondent discriminated against Hewitt(as well as thepoint to be considered hereunder,that Respondent violated the Act by extending super-visory authority to one employee and withdrawing it from.another),the General Counselhas drawn upon the briefs by counsel for Respondent In the two representation proceedings.The General Counsel requested that the Trial Examiner take judicial notice of the Board'srecord and decision in 94 NLRB 1415 (Case No. 14-RC-1331)and of the Board's recordand Decision and Direction of Election in 97 NLRB No. 185(Case No. 14-RC-1481). Ithas long been the policy of the Board in cases involving the question of a union's majorityto give controlling weight to findings made in earlier representation cases and not toreconsider issues disposed of therein,in the absence of evidence which was newly discoveredor unavailable to a party.Goodyear Rubber Sundries,Inc., 92NLRB 1382.My conclusions with respect to the discriminatory discharge of Robert Hewitt havebeen made entirely independent of anything contained in the orders and decisions anddirections in the two representation proceedings.As will appear later,however,I shall,in connection with the allegations relating to the purported action of Respondent inchanging the status of Hoenes and Harvey for the purpose of destroying theUnion'smajority,consider relevant aspects of the earlier proceedings.The General Counsel offered in evidence as exhibits,briefs filed by Respondent in eachof the representation cases, primarily,itwould seem,for the purpose of showing theposition of Respondent,or changes and inconsistencies in its positions,regarding Hoenes'and Harvey's status.At the hearing I reserved ruling with respect to this offer. Inow reject the exhibits which are numbered GC 4 and GC 5 and order their inclusionin the list of rejected exhibits.The General Counsel has submitted no authorities, andI have been unable to find any,that furnish precedents for allowing the consideration ofbriefs as evidence.I feel it would be an intolerable rule if it were to be held that therights of clients could be divested by, or facts found on the basis of,possibly Improvidentialor Ill-considered expressions of their attorneys in other cases between the same parties.Cf.Cadiganv. Crabtree,192 Mass.233, 78 NE 412.250983-vol. 102-53--4 38DECISIONSOF NATIONALLABOR RELATIONS BOARDlation that establishes the allegation that Respondent reduced thenumber ofwork hours of Harvey or Hildebrand.The General Counsel offered to prove that on given dates Allen, Hildebrand,Hoenes, and Harvey were paid at certain hourly rates ; that Allen's and Hoenes'hourly rate of pay was more than Harvey's ; that Harvey'swas more thanHildebrand's ; and that Kotkis' hourly rate was higher than Harvey's.Uponobjection I excluded this proffered evidence which would provenothing morethan the stipulation just set forth, and the evidenceconcerningHarvey's paycontained in General Counsel's Exhibits 6 A through 6 E.Here again, it did not appear to me that even if it were shown that someemployees receivedmore pay per hourthan others, such a showing would con-stitute any evidence, let alone substantial evidence, that thenumber of workhoursassigned to any employees was reduced.Respondent's Exhibit "A" taken from the payroll record shows that duringthe first 26 weeks of 1951, Harvey worked more than 48 hours a week on 10weeks and during the last 26 weeks of 1951,he had 1 week of vacation, took timeoff during another week (thus reducing the average number ofhours workedweekly during the last 26 weeks). The exhibit also shows that Hildebrandconstantly worked 48 hours a week each of the 19 weeks he was employed priorto July 1951 and worked from 48 to over 49 hours a week on 11 weeks during theperiod July 7 to September 29. During the remaining 13 weeks of 1951, Hilde-brand worked from one-fourth of an hour to 5 hours less than 48 hours per week.In my opinion the information respecting Hildebrand and Harvey contained inthese records when compared with the data, also shown thereon, relating to otherannouncers, some of whom worked shorter hours than they, indicates that allthe mentioned employees were given substantially equal treatment in the numberof work hoursassignedthem.The fact that Kotkis worked longer hours thanany otherannouncer during 5 or 6 weeks inOctoberand November 1951 Isplausibly explained by his having beentemporarilyassigned to a special outsidemission of program development.In view of the foregoing, I conclude that the General Counsel has not sustainedthe burden of proving that Respondent has discriminated against James C.Hildebrand and Pat Harvey in regard to their terms or conditions of employmentby reducing the number of work hours assigned to them, and, accordingly,I shallrecommend that this allegation of the complaint be dismissed.D. The allegedextensionto Pat Harvey of authority to hire, discharge,and disci-pline other employeeson or aboutSeptember 1, 1951, for thepurposeof havinghim excluded from the unit claimed by the Union to have been appropriate andthe alleged withdrawal from Gene Hoenes of authority to hire, discharge, ordiscipline otheremployees on or alboutSeptember 8, 1951, for the purpose ofhaving him included within the unit alleged by the Union to have beenappropriateOn January 15, 1951, the Union filed a petition for representation in Case No.14-RC-1331 and on June 21, 1951, the Board entered a Decision and Directionof Election (94 NLRB 1416). In this case Respondent unsuccessfully attemptedto prove thatHoeneswas not a supervisor.On July 11, 1951, the Union filedanother petition for representation in Case No. 14-RC-1481 and on January 18,1952, the Board entered a Decision and Direction of Election (97 NLRB No. 185).In this case Respondent again unsuccessfully attempted to prove that Hoeneswas nota supervisor,and the Union unsuccessfully attempted to prove thatHarvey was not a supervisor.Accordingly at the time of the Board election on RADIO STATION KHMO39February 15, 1952, neitherHoenesnor Harvey wereeligibleto vote.The GeneralCounsel apparentlyconcedesthat in view of the Board's findings in the repre-sentation proceedings,it isnot open in the instantcaseto review such findingsor the evidence on which they were predicated for the purpose of determininganew whether,in fact,either Hoenes or Harvey were rank-and-file employees orsupervisors.Rather, it is the position of the General Counsel that themotiveofRespondent in unsuccessfully attempting to show thatHoeneswas a rank-and-fileemployee and its motive in announcing on September 8, 1951, only 4 days beforethe start of the second representation hearing that Hoenes' supervisory authoritywas withdrawn, was to place an employee hostile to the Union within the votingunit for the purpose of destroying the Union's majority and hence an interferencewith and a restraining and coercion of its employees in the exercise of the rightsguaranteed them in Section 7 of the Act thereby constituting an unfair laborpractice within the meaning of Section 8 (a) (1) of the Act. Likewise, it isGeneral Counsel's contention that Respondent'smotivewhich resulted in itssuccessfully showing that Harvey was a supervisor and its motive in extendingsupervisory functions to Harvey in late August or early September 1951, wasto remove an employee friendly to the Union from the voting unit, for thepurposeof seekingto destroy the Union's majority, and hence also an interference withand a restraining of its employees in the exercise of the rights guaranteed themby the Act.In 14-RC-1481 (97 NLRB No. 185) the Board on January 18, 1952, found asfollows:Gene Hoenes:The Petitioner would exclude him as a supervisor. In anearlier case involving this Employer, the Board heldHoenes,then theprogram director, to be a supervisor' Since the hearing in that case, heldon April 5, 1951,Hoeneshas receiveda pay increase,and is now the highesthourly paid employee at the station.Four days before the hearing in thiscase he was informed by the station manager that his duties were changed,and that he was no longer program director ; it was not shown that anyone was hired to take his place. The record indicates, however, thatHoenes' duties have remained virtuallyunchanged.Hoenes testified tothis effect,as well as to instancesbetween the time of the alleged changein his status and the hearing when he directed the work of other announcers.On the basis of the entire record,it is apparentthat Hoenes stillexercisessupervisory authority.We find,accordingly,that he is a supervisor, andshall exclude him.1Radio Station KHMO,94 NLRB 1416.In the absence of evidence respectingHoenes'statusin the instant case whichwas newly discovered or unavailable in 14-RC-1481 (97 NLRB No. 185), I findthat Hoenes is a supervisor and that he should be excluded.In 14-RC-1481 (97 NLRB No. 185) the Board on January 18, 1952, foundas follows :Pat Harvey:The Employer would exclude him as a supervisor.Harvey'sprincipal duty is announcing.He also is in charge of the music library,where 2 female clerks work full time; for this additional work he receives$10.00 extra per week.He testified that the Employer requested him tohire replacementsfor themusic library,but that he refused to do so,inform-ing the station manager that hiring personnel was not one of his duties.Although Harvey may not as yet have exercised his authority to hire other 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, it is clear that he is empowered to do so. In this circumstance,and in view of the further fact that he is otherwise in charge of the library,we find that he is a supervisor, and shall exclude him from the unit.Such additional evidence (later referred to) as Harvey gave in the instant casetends to support this finding.No newly discovered evidence or evidence unavailable ° on September 12, 13,and 14, 1951, was offered. I therefore find that Harvey, as he virtuallyacknowledged in his testimony on April 26, 1951,9 is a supervisor and that heshould be excluded from the unit.Despite the fact that he was excluded from the unit by the Board's Decisionand Direction of Election dated January 18, 1952, Harvey presented himselfat the election on February 15, 1952, and his ballot was challenged. It doesnot appear that Hoenes attempted to vote.In sum,it is the General Counsel'scontention that Respondent's unsuccessful endeavor to lower the status ofHoenes and its successful effort to raise the status of Harvey violated the Actbecause the attempts were undertaken for the purpose of placing one in thebargaining unit and removing the other from the unit 10This theory presupposes a finding that Respondent did in fact know or believethatHoeneswould vote against the Union and that Harvey would vote for theUnion.It is a fair inference that theUnionknew which employees favored itand which opposed it. The interrogational statement to Cribb by the GeneralCounsel to the effect that as a practical matter there had not been very muchfraternization between Hoenes, Allen, Kotkis, and Drennan on the one hand,and Harvey, Hewitt, and Hildebrand on the other, furnishesat least anindicationthat the Union knew or believed that the latter three were its supporters, andthe former four its opponents.At both representationproceedingsthe Unionsought without avail, to exclude one of these four, George Allen, and at thesecond hearing unsuccessfully contended that three other employees should beexcluded.In 14-RC-1481 (97 NLRB No. 185), as amended by its order ofJanuary 30, 1952, the Board held :George Allen :The Petitioner would exclude Allen,a regular announcer,as a supervisor.The Board rejected this same contention as to Allen inthe earlier proceeding.Thereis noevidence in the record that he possessesor exercises any supervisory authority.He testified, in effect, that his dutieshave not changed since the hearing in the earliercase.In the absence ofevidence of supervisory authority, we find that Allen is not a supervisorand we shall include him.Although it might be suspected that each party tried to "rig up" a unit tosatisfy itsown ends,no questionis raised in these proceedingsas to the Union'smotives in attempting to have excluded employees whom it might be argued itbelieved to be hostile.An inference thatRespondentwas equally aware with the Union of employees'predilections is not so readily drawn.Harvey testified that around the latter part of January 1951 in response toCribb's inquiry whether he knew anything about a union organizational attempt8In neither14-RC-1331 (94 NLRB 1416), 14-RC-1481 (97 NLRB No.185), nor in theinstant cases was there offered the evidence of Beatrice Bartram,Mary Turner, MaryAlice Cribb, or Cribb's secretary,all of whom worked either full or part time in the musiclibrary,where Harveytestifiedin 14-RC-1331 (94 NLRB 1416)itwas his responsibilityto see that the correct typesof music were put on the air and to tell people in the library"under my supervision"what music they should pick.8 See quoted portion note8, supra.10 SeeContinental Oil Company,95 NLRB358, where it was found unnecessary to passupon a somewhat similar contention. RADIO STATION SHMO41he "said to Mr. Cribb that I did not know anything about it ... that I myself,personally would not try to instigate such a move because I wouldn't want tojeopardize my position with the Company." There was no evidence that Re-spondent knew Harvey had signed a union representation authorization onJuly 8, 1951.Cribb testified that around January 23 or 24 he asked Hoenes ifhe knew about the Union's petition in Case No. 14-RC-1331 and that Hoenes saidhe did not know anything about it at the time. The record contains no otherdirect evidence of knowledge on the part of Respondent of either abstentionfrom or participation in union activities on the part of Hoenes or Harvey."Harvey also testified that he received a $10 increase for taking the placeof Harold Hohner as music librarian ; that it was his duty and responsibilityto see to the right selection of music for the various programs; that he haddaily talks with the girls about matters in the library ; that he talked to themabout indexes they were preparing; that the indexes are in bettershape thanthey were before Hohner resigned ; that he informs himself concerning theB.M. I. and ASCAPand passessuch information on to the girls who workin the library, and that the latter part of August 1951 he was asked by Cribbto talk to an applicant for employmentin the musiclibrary, and told by Cribbthat if the applicant was satisfactory to Harvey, he could start herworking at75 cents an hour.Thereis noevidence that since theBoard's decisionof January 18, 1952, inCase No. 14-RC-1481 (97 NLRB No. 185) there has been any withdrawal fromHarvey of his authority to hire otheremployeesor his otherwisebeing in chargeof the music library.The record in the instant case does not disclose that since January 18, 1952,the date of the Board's Decision and Direction of Election, has anyone beenhired to take Hoenes' place or thathis duties have not remainedvirtually un-changedsince that time.General Counsel's Exhibits 6 A through 6 EE disclose thatHarvey is paid$46.40 regular pay for 40 hours a week, i. e., at the rate of $1.16 perhour.Bystipulation it is agreed that George Allen is paid 15cents perhourmore thanHarvey, i. e., at the rate of $1.31, and Alexander Kotkisis paid 9 cents per hourmore, i. e., at the rate of $1.25.In his brief, the General Counsel states that Harveyis earning less than Allenand Kotkis and arguesthat thesuggestionthat Harvey,who is earning lessthan some of the otherannouncers,is a supervisoris a novelone.During thelast 26 weeks of 1951 Harveyaveraged 48.86 hoursa week, Allenaveraged 48.35hoursa week, and Kotkis 49.1. (Asappears above there was a period of about6 weeksin the autumn of 1951 whenKotkis was assigned to an outside promo-tion and programmingjob upon whichhe reported working from5630 to 6132hours a week.)Taking 48 hours a weekas a fair average approximate amountof hours each of these three menworked duringthe periodin question we findthat (1) Harvey received $70.32 a week (40 hours @ $1.16 an houris $46.40;8 hours @ $1.74 an hour is $13.92; $10 a week for library work found by theBoard to have been supervisory) ; (2) Allen received $68.12 a week (40 hours@ $1.31 an hour is $52.40; 8 hours @ $1.96%/2 an hour is $15.72) ; (3) Kotkisreceived$65 a week(40 hours @ $1.25 an hour is $50; 8 hours @ $1.871/2 anhour is $15).Thus it appears that the General Counsel's statementthat Harvey isearninglessthan the other announcersis in error.The fact is that he earned more41I consider that the testimonyof Respondent'sobjection to announcers, includingHarvey, congregating in the control roomfurnishesno substantial basis for concludingRespondent was awareofHarvey'smembershipor any activities he may haveengaged in(and therewas no evidencethathe did so occupy himself), in behalfof the Union. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan any other employee doing announcing with the exception of Hoenes. Theactual average number of hours put in weekly by Hoenes during the period was52%.Thus his average weekly earnings were $80.41 (40 hours @ $1.36 perhour is $54.40; 12% hours @ $2.04 per hour is $26.01)." The difference of $10per week in the pay of Hoenes who has been employed by Respondent for 11years and Harvey who has been employed less than 3 years does not strike meas convincing proof either that Hoenes is a supervisor and Harvey is not orthat Respondent's advice to Harvey that he possessed authority to hire and fireand to Hoenes that he no longer possessed authority to hire and fire, were actsof bad faith constituting interference, restraint, and coercion of a characterproscribed by the Act.The fact that Respondent purported to withdraw supervisory authority fromHoenes in September and added to Harvey's responsibilities shortly before thatdate, and the timing of these events so soon before the second representationproceeding gives rise to a suspicion that such action was ulteriorly motivated.These factors were in existence on September 12, 13, and 14, 1951, and of coursemay be presumed to have been given consideration by the Board in weighingthe evidence received at the hearing held on those dates and in arriving at itsDecision and Direction of Election on January 18, 1952.That decision importsa finding that Harvey is vested with the genuine attributes of a supervisor.How far the suspicious timing factor in Respondent's purported reduction ofHoenes to the ranks led the Board to conclude he nevertheless continued to be asupervisor,must remain a matter of conjecture. In any event, it would notseem that the Union should be heard to complain that the very end it sought,towit, to have Hoenes excluded from the voting unit, was achieved by theBoard's order.Nor do I suppose that it was the intention of the framers ofthe Act to superimpose upon a party found to have failed to have established acontention it urges before the Board, a special additional finding of the com-mission of an unfair labor practice predicated on its having offered testimonywhich is not credited or its having assumed a position found to be unmeritorious.In expressing this supposition, I do not mean to imply that in a situation wherea party has fraudulently caused the Board incorrectly to reach a conclusionfavorableto itself, there can be no remedy.The burden rests upon the General Counsel to prove every material intend-ment of the allegations. In weighing all the substantial evidence and suchinferences as I feel may reasonably be drawn therefrom, I am not satisfied,for reasons already adumbrated, that he has proven by a preponderance of thetestimony that Respondent advised Pat Harvey that he possessed the authorityto hire, discharge, and discipline other employees for the purpose of havingbeen excluded from the unit alleged appropriate by the Union and did therebyengage in unfair labor practices within the meaning of Section 8 (a) (1) of theAct; nor am I satisfied that Respondent advised Gene Hoenes that he did nothave authority to hire, discharge, or discipline other employees for the purposeof having him included within the unit alleged appropriate by the Union, ratherthan for reasons of improving plant efficiency as asserted, and did thereby en-gage in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.Therefore I am constrained to recommend that these allegations bedismissed.""For a 48-hour week Hoenes'weekly earnings would be $70.72 or only 48 cents morethan Harvey's.isBryan Manufacturing Company,94 NLRB 1331,1335;SeeVail Manufacturing Com-pany,61 NLRB 181. RADIO STATION KIIMO43E. The alleged interrogations of employees concerning their union afflliations andactivities, and threats or warnings of employees to refrain from becomingmembers of, or remaining members of, the UnionIn section III, A, of this report I outlined the reasonsleading meto concludethat no findings with respect to interrogations, threats, and warnings asserted tohave occurred on dates prior to July 12, 1951, should be made.Sincethe record in this case does not show that Respondent has engaged in anyconduct of this character since July 1951, I shall recommend that the allegationsof the complaint that Respondent interrogated its employees concerning theirunion affiliationsand activities and threatened and warned its employees to re-frain from becoming members of, or remaining members of, the Union be dis-missed.Iv. THE EFFECT OF THE LABOR PRACTICES UPON COMMERCEThe activities of Respondent occurring in connection with the operations ofRespondent set forth in section I, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYSince it has beenfound that Respondenthas engaged in unfairlabor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirmative action in orderto effectuate the policies of the Act.I have found that Respondent discriminatorily discharged Robert Hewitt onOctober 13, 1951, and has since failed and refused to reinstate him to his formeror substantially equivalent position.Iwill recommend that Respondent offer Robert Hewitt immediate and fullreinstatementto his former or substantially equivalent position without preju-dice to his seniority or other rights and privileges. It will further be recom-mended that Respondent reimburse him for any loss of pay suffered by reason ofthe discrimination against him. Said loss of pay based upon earnings which hewould normally have earned from October 27, 1951, the day Hewitt was laid off, tothe date of Respondent's offer of reinstatement,less net earnings,shall be com-puted on a quarterly calendar basis in accordance with the formula adopted inF.W. Woolworth Company,90 NLRB 289.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, Local Union No. 1272,A. F. L., is a labor organization within themeaning ofSection 2 (5) of the Actand admits to membership employees of the Respondent.2.By discriminating in regard to the hire and tenure of employment of RobertHewitt, thereby discouraging membership in International Brotherhood of Elec-tricalWorkers, Local Union No. 1272, A. F. L., Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) and(3) of the Act.3.By the above unfairlabor practices, Respondent has interfered with, re-strained, and coerced its employees in the exercise of their rights guaranteed inSection7 of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within themeaning ofSection 2 (6) and (7) of the Act. 44DECISIONSOF NATIONALLABOR RELATIONS BOARD5.Respondent has not discriminated against James C. Hildebrand and PatHarvey in regard to their terms and conditions of employment by reducing thenumber of work hoursassignedto them.6.Respondent has not interrogated its employees concerning their union activ-ities or threatened or warned its employees to refrain from becomingmembers of,or remaining members of the Union.7.Respondent did not advise Pat Harvey that he possessed the authority tohire, discharge, and discipline other employees for the purpose of having him ex-cluded from the unit alleged to be appropriate.8.Respondent did not advise Gene Hoenes that he no longer possessed author-ity to hire, discharge, or discipline other employees for the purpose of having beenincludedwithin the unit alleged to be appropriate.[Recommendations omitted from publication in this volume.]Appendix ANOTICE ToALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in any labororganization of ouremployees, by discriminating in regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain, or coerce our employ-ees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganiza-tion as a condition of employment, as authorized in Section 8 (a) (3) of theNational Labor Relations Act.WE wiLL offer Robert Hewitt immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to anyseniority or other rights and privileges previously enjoyed, and make himwhole for any loss of pay suffered as a result of the discrimination.All our employees are free to become,remain,or refrainfrom becoming orremaining,members of any labor organization, except to the extent that suchright may be affected by an agreement requiring membership in a labororganiza-tion as a condition of employment, as authorized in Section8 (a) (3) of theNationalLabor Relations Act.We will not discriminateagainst any employeebecauseof membership in or activity on behalf of any such labor organization.COURIER POST PUBLISHING COMPANY,D/B/A RADIO STATION KHMOEmployer.By ----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.